Citation Nr: 9900992	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-26 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a ganglion, right (major) wrist, currently 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied the veterans claim to an increased evaluation 
for post operative residuals, ganglion, right wrist (Major), 
currently assigned an evaluation of 10 percent.

Service connection for a post operative ganglion, right 
wrist, with recurrence, was granted in a June 1970 rating 
decision, and a 10 percent disability rating was assigned.  
Pursuant to an April 1974 VA examination, in a May 1975 
rating decision, the veterans disability rating was 
decreased to zero percent.  Pursuant to a December 1994 VA 
examination, in a January 1995 rating decision, the RO again 
assigned a 10 percent evaluation.  In February 1996, the 
veteran submitted a claim for an increased rating, which the 
RO denied in an April 1996 rating decision.  A 10 percent 
disability rating remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained by the RO.

2.  The veterans service-connected right wrist disability is 
manifested by complaints of pain in the dorsal and palmar 
right wrist.  Clinically, there is no medical explanation for 
the veterans continued complaints regarding his right wrist.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent for post operative residuals of a ganglion, right 
(major) wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, 4.118, Diagnostic Codes 5214, 5215, 7804, 7805, 7819 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

Here, the veterans right wrist disability is addressed by 
the schedular criteria applicable to both the skin and the 
musculoskeletal system.  See 38 C.F.R. Part 4, §§ 4.118, 
4.71a, respectively.  Specifically, Diagnostic Code 7819 (New 
growths, benign, skin) provides for rating as scars, 
disfigurement, etc.  38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7819.  As such, then, Diagnostic Code 7804 provides for 
a 10 percent evaluation where scars are superficial, tender, 
and painful on objective demonstration, and Diagnostic Code 
7805 provides for rating scars on the limitation of function 
of the part affected.  38 C.F.R. Part 4, § 4.118, Diagnostic 
Codes 7804, 7805.

As to the part affected, Diagnostic Code 5214 (Wrist, 
ankylosis of) provides for a 20 percent evaluation, the next 
higher available under applicable schedular criteria, where 
the minor wrist is ankylosed favorably, in 20 to 30 degrees 
of dorsiflexion, and a 30 percent evaluation where the major 
wrist is so ankylosed.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5214.  Diagnostic Code 5215 (Wrist, limitation of motion 
of) provides for a 10 percent evaluation where either the 
minor or major wrist is involved and palmar flexion is 
limited in line with the forearm or dorsiflexion is less than 
15 degrees.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5215.

Further, in evaluating limitation of motion, provisions found 
in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing disability 
of the musculoskeletal system and joints, respectively) must 
also be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the veterans post operative residuals of a 
ganglion, right (major) wrist.  In light of the latest and 
most current development of the record, the Board is of the 
opinion that this case presents no evidentiary considerations 
which warrant an exposition of the more remote clinical 
evidence of record.  Here, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past or potential future disability.  See 
38 U.S.C.A. § 1155 (West 1991); see also Francisco v. Brown, 
7 Vet. App. 55 (1994).  As such, the evidence of record 
pertinent to the veterans current level of disability 
consists of a VA examination (conducted in December 1994) and 
an independent medical evaluation (conducted in March 1996).

The December 1994 VA examination reflects the veterans 
history of in-service injury.  It also reflects the veterans 
complaints of continuous on and off swelling and aching of 
his right wrist.  The veteran reported a decreased ability to 
do any repetitive motion with his right wrist, without it 
beginning to swell and become painful.  The veteran also 
reported a weak grip, which had become weaker as the years 
went by.

Physical examination revealed a well-healed scar on the 
dorsum of the veterans right wrist.  There was also a 
blanching of the dorsum of the hand, on the lateral surface, 
which the veteran reported as occurring when the wrist got 
sore.  The veterans wrist was tender to pressure on the 
dorsum side, although he had normal flexion and extension.  
The examiner could not show a decrease in motion on 
comparison with the left wrist.  The examiner also could not 
show a decrease in dexterity in comparison.  The veteran did 
have a ganglion at the right wrist over the extensor tendons, 
going to the second and third fingers.  There was some 
discomfort with pressure on the ganglion.  The veteran had 
some decreased strength when trying to hold onto an object 
and when squeezing the examiners fingers, as compared to the 
left hand.  The veteran was referred for an x-ray study.  The 
recorded impressions were ganglion cyst to the right wrist; 
rule out arthritic degeneration of the right wrist; must rule 
out chronic inflammatory disease of the right wrist; and loss 
of strength in the hand due to pain in the right wrist.

A contemporaneous x-ray study of the veterans right wrist 
found a radiographically normal right wrist.

The independent medical evaluation also reflects the 
veterans history of in-service injury and his complaints of 
pain in the dorsal and palmar right wrist.  The veteran 
described radicular-like symptoms across the dorsal 
metacarpal area, into the index through ring fingers.  The 
veteran stated that he had much difficulty doing repetitive 
motions with his right hand and that only five to ten minutes 
of using a screw driver caused pain in the wrist area, 
involving the right radial/scaphoid dorsal joint area.

The veterans employment history included 20 years as a civil 
servant at Marc Island Naval Shipyards, from 1970 to 1990.  
He reported being unemployed from 1990 to 1993, having then 
worked through 1993 at a Home Depot.  The veteran had not 
worked since his employment at Home Depot.

Physical examination found full, normal range of motion of 
the right and left wrists.  Radial deviation of the veterans 
left and right wrists was 15 degrees.  Ulnar deviation, left 
and right, was 30 degrees.  Dorsiflexion of both wrists was 
70 degrees, and palmar flexion of both wrists was also 70 
degrees.  There was no real tenderness to palpation about the 
wrist, nor was there any significant sensory disturbances. 
There was a 2 cm. transverse surgical scar over the radial-
scaphoid joint dorsally.  Examination of the veterans hand 
for intrinsic muscle innervation was normal.  Strength of the 
veterans right wrist dorsiflexion and plantar flexion was 
normal.  

A referenced x-ray study of the right wrist was noted as 
within normal limits.  There was no evidence of degenerative 
arthritic or traumatic change.

The examiner stated that he had no medical explanation of the 
veterans continued complaints regarding his right wrist and 
that there was no evidence of a recurrent ganglion, etc.  The 
examiners recommendation included a trial of non-steroid 
anti-inflammatory drugs, to see if this relieved the 
veterans symptoms.

III.  Analysis

The Board recognizes the veterans contentions that he is 
entitled to a disability rating greater than the current 10 
percent evaluation.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veterans claim must be denied, as the 
preponderance of the evidence fails to support an increased 
evaluation.

Specifically, the most current clinical evidence of record, 
the March 1996 independent medical evaluation, failed to find 
any medical explanation for the veterans continued 
complaints regarding his right wrist, nor was there any 
evidence of a recurrent ganglion.  Further, the veterans 
range of motion of the right wrist was within normal limits, 
as was his strength of dorsiflexion and plantar flexion.  
There was no real tenderness to palpation.  There were no 
significant sensory disturbances.  X-rays showed no evidence 
of degenerative arthritic or traumatic changes.  In effect, 
then, absent the veterans subjective complaints, there was 
no objective evidence of current disability, although the 
veteran is currently evaluated at 10 percent.

Applying the applicable schedular criteria, as discussed 
above, for the veteran to warrant an evaluation greater than 
10 percent, there must be evidence of favorable ankylosis of 
the wrist, in 20 to 30 degrees dorsiflexion.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5214.  If the major hand is 
involved, a 30 percent disability rating is warranted.  Id.  
If the minor hand is involved, a 20 percent disability is 
warranted.  Id.  Here, the record clearly indicates that the 
veterans right (major) wrist is involved.  As such, were the 
clinical evidence of record sufficient, the veteran would 
only receive a 30 percent evaluation.

However, the VA examiner in December 1994 did not find a 
decrease in motion or dexterity in the veterans right wrist, 
as compared to the left, and upon independent medical 
evaluation in March 1996, both dorsiflexion and palmar 
flexion of the veterans right wrist were 70 degrees.  In 
this instance, then, the veterans current disability 
picture, as to his right wrist, more nearly approximates 
varied criteria for a 10 percent evaluation than for a 30 
percent evaluation.  38 C.F.R. § 4.7.  In this regard, the 
more current clinical evidence of record suggests that the 
veterans right wrist is tender and painful.  See 38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7804.  Moreover, the 
evidence presented is not so evenly balanced as to require 
application of the doctrine of reasonable doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).

As for any functional impairment, the Board has carefully 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
required by law in this instance.  See DeLuca v. Brown.  
While there is clinical evidence of pain contained within the 
veterans claims file, it does not currently suggest that the 
pain results in a functional impairment beyond what is 
contemplated by the 10 percent evaluation assigned under 
Diagnostic Code 7804.  As noted in the December 1994 VA 
examination, the veterans dorsum side of his right wrist was 
tender to pressure, but his flexion and extension were 
normal, and the examiner could not show a decrease in both 
motion and dexterity in the veterans right wrist.  Also, the 
subsequent independent medical evaluation found full and 
normal range of motion of the veterans right wrist, as well 
as normal strength of wrist dorsiflexion and plantar flexion.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the April 1997 statement of the case, as he was provided with 
the applicable schedular criteria and informed of both the 
evidence considered and the basis of the ROs determinations.


ORDER

Entitlement to an increased evaluation for post operative 
residuals of a ganglion, right (major) wrist, currently 
evaluated at 10 percent, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.
- 2 -
